
	

114 HR 5101 IH: Zero Tolerance for Illegal Entry Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5101
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Culberson (for himself, Mr. Sessions, Mr. Babin, Mr. Grothman, and Mr. Jody B. Hice of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to establish a policy for the Department of Justice requiring all
			 United States attorneys to prosecute offenses under sections 275 and 276
			 of the Immigration and Nationality Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Zero Tolerance for Illegal Entry Act. 2.Zero tolerance regarding illegal entry offensesThe Attorney General shall establish a policy for the Department of Justice requiring all United States attorneys to prosecute offenses under sections 275 and 276 of the Immigration and Nationality Act (8 U.S.C. 1325, 1326) to the fullest extent possible.
		
